Return of remittitur requested and, when returned, it will be amended to read as follows: Judgment of conviction affirmed. Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: the defendant argued that, as construed, sections 1044, 1045 and 1045-a of the Penal Law and section 482 of the Code of Criminal Procedure of this State violate the Fourteenth Amendment of the Constitution of the United States in that they sanctioned or permitted the sentence of death to be based upon information supplied by persons with whom the accused had not been confronted and as to whom he had no opportunity for cross-examination or rebuttal; this court held that neither the statutes nor the sentence aforesaid violated the Fourteenth Amendment of the Constitution of the United States.
LOUGHRAN, Ch. J., DESMOND, DYE and FULD, JJ., concur in the granting of this amendment. LEWIS and CONWAY, JJ., dissent as to said amendment of the remittitur. *Page 864